DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 8, and 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5, 8 and 12, and 15 and 19, respectively, of U.S. Patent No. 10,916,056 B2 (patent 056). Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar limitations.
4.	The following is a table showing the correspondence between the claims of present application with the claims patent 056.
Claims of present application 
1
8
15
Claims of patent 056
1 and 5
8 and 12
15 and 19


5.	The following table shows the correspondence between the limitations of claim 1 of present application with the limitations of claims 1 and 5 of patent 056.
Claim 1 of present application 
Claims 1 and 5 of patent 056
1. A method of displaying virtual information in a view of a real environment, comprising: 

determining a location of a system that displays virtual information in a real environment; 

1. A method of displaying virtual information in a view of a real environment, comprising: 

determining a current pose of a system that displays virtual information in a real environment, wherein the current pose is determined relative to at least one part of the real environment; determining an uncertainty value for the current pose indicative of an accuracy of a location of the pose;
obtaining, based on the location, a plurality of points of interest in the real environment, wherein each of the plurality of points of interests are associated with an uncertainty parameter indicating an accuracy of a location of a corresponding point of interest; 
and determining, for each of the plurality of points of interest, a display method based on a combination of a corresponding uncertainty parameter and
obtaining, based on the current pose, a plurality of points of interest and an uncertainty parameter for each of the plurality of points of interest, wherein the uncertainty parameter indicates an accuracy of a location of a corresponding point of interest; and determining a display method for each of the plurality of points of interest based on the uncertainty value and each point of interest's corresponding uncertainty parameter.
determining a distance for each of the plurality of points of interest from the location;
a corresponding distance.
5. The method of claim 1, wherein determining a display method comprises: determining a current distance from the system to a particular point of interest, and displaying the particular point of interest when the current distance satisfies a distance parameter associated with the particular point of interest.



Allowable Subject Matter
6.	Claims 1-20 are allowed over cited references.
7.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation and determining, for each of the plurality of points of interest, a display method based on a combination of a corresponding uncertainty parameter and a corresponding distance which is not disclosed by any of the cited references.  Claims 8 and 15 recite similar limitations and are allowed over cited references as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611